IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00129-CV
 
Peggy Blakely,
                                                                                    Appellant
 v.
 
Wells Fargo Bank, N.A.,
                                                                                    Appellee
 
 

From the County Court at Law
Ellis County, Texas
Trial Court No. 09-C-3308
 

MEMORANDUM  Opinion





 
            The clerk’s record in this appeal was
filed on April 1, 2010.  Because no record was made of the hearing to which
this appeal pertains, a brief from Peggy Blakely was due May 3, 2010.  It was not filed.  
            On April 19, 2010, the Clerk of this Court warned Blakely that the docketing statement had not been filed.  On May
5, Blakely requested a continuance.  What appellant wanted continued was not
clear from her motion.  Her request was granted, however, as to both items that
were past due on the date the motion was filed.  Blakely’s brief and docketing
statement were due 30 days from the date of the order granting the continuance.
            Blakely was also warned that the
failure to file the docketing statement or brief, or to timely and properly
seek an extension of time to file either, would result in the dismissal of this
appeal without further notification for failure to comply with the order or a
notice from the Clerk.  See Tex.
R. App. P. 42.3(c).
            More than 30 days have passed and we
have not received a docketing statement or brief, or a timely and properly
sought extension of time to file either.  Accordingly, this appeal is
dismissed.  Id.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeal
dismissed
Opinion
delivered and filed June 30, 2010
[CV06]

Tex. R. App. P. 42.1(a)(1).
      Because both parties are “appellants” within the meaning of Rule 42.1(a)(1), the parties’ joint
dismissal motion satisifies the requirements of the appellate rules.  Accordingly, we dismiss the
appeal with costs to be taxed against the party incurring same.

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed March 12, 2003
[CV06]